[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTIONS FOR RECONSIDERATION AND ARTICULATION
On December 1, 1997 the defendant, Book, filed a short calendar claim form for hearing on his petition for a new trial which had been filed on October 7, 1997. This came before the court and on January 6, 1998 the court denied the motion for oral argument and also denied the petition for a new trial stating "see motion to reopen." An examination of this file will indicate that after a series of motions filed with the Appellate Court and the Supreme Court to reopen this matter and for certification, all of which were denied, the defendant filed in the Superior Court a motion to reopen judgment.
On October 30, 1997 this motion to reopen the judgment was denied by Judge McWeeny. On November 3rd defendant filed a motion for reconsideration of the court's denial of his motion to reopen and a motion for admission of evidence. On November 5, 1997 this was denied by Judge McWeeny. On November 19th the defendant filed another motion to reconsider the court's denial of the motion regarding a reopening of the judgment and on November 20, 1997 this was denied by Judge McWeeny. Judge McWeeny's rulings were not appealed.
The reason for this court's denial of the defendant's motion on January 6, 1998 was simply that the motion had already been denied by Judge McWeeny and also requests for consideration of this motion had been denied by Judge McWeeny on two occasions. It was intended to close the file. There seemed to be no need at that time nor does the court think there is any need now for a written memorandum of decision. The court has issued this memo for clarification purposes. Too many court hours have been spent reviewing Mr. Book's persistent efforts to reopen the matter from which he voluntarily withdrew many years ago and this court CT Page 14522 recommends the file be closed.
Hale, J.